Citation Nr: 0525809	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for service-connected 
duodenal ulcer, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was date-stamped as received in May 2003, a 
statement of the case was issued in February 2004, and a 
substantive appeal was received in February 2004.



FINDING OF FACT

The veteran's duodenal ulcer was not apparent on objective 
examination, and there was no evidence of anemia; no vomiting 
or melena; no hematemesis; no weight loss; and, no 
incapacitating episodes. 



CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.112, 4.114, Diagnostic Code 7305 (2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2003.  
The letter predated the August 2003 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The April 2003 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and VA Medical Center 
(VAMC) outpatient treatment records.  There is no indication 
of relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in June 2003.  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected duodenal ulcer warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent rating.  Mild impairment, with recurring 
symptoms once or twice yearly warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7305.

Initially, the Board notes that in December 2002, the veteran 
filed a claim for an increased disability rating for his 
service-connected disability rating.  The veteran underwent a 
VA examination in February 2003, and upon physical 
examination the examiner noted that service connection is in 
effect for duodenal ulcer, however, on examination the 
duodenum appeared normal on recent diagnostic x-rays.  The 
examiner diagnosed hiatal hernia, and noted that the veteran 
continues to have problems with gastroesophageal reflux type 
symptoms and occasional emesis.  A hiatal hernia was evident 
on x-ray examination, however, no reflux was noted at the 
time of his upper gastrointestinal (GI) series.  There was no 
evidence of stricture or ulceration on examination.  The 
veteran's claim for an increase was denied in a February 2003 
rating decision.

In March 2003, the veteran filed another claim for an 
increased disability rating, stating that he was due to see 
his primary care physician in April 2003.  VA outpatient 
treatment records do not reflect treatment related to his 
service-connected duodenal ulcer.  Treatment records do 
reflect the veteran's attempts to lose weight, however, there 
is no evidence that any weight loss is due to his duodenal 
ulcer.

In June 2003, the veteran was afforded a VA examination.  The 
examiner noted that the veteran was morbidly obese.  The 
veteran reported gas, bloating, and heartburn.  He denied any 
melena or hematochezia.  Recent laboratory work demonstrated 
that he does not have anemia.  Hemoglobin was normal at 14.2.  
He denied any blood in the stool.  Upon physical examination, 
the examiner opined that history does not suggest that he has 
current duodenal ulcer and therefore does not support the 
premise that his duodenal has increased in severity.  The 
examiner noted that the veteran had blood work from two weeks 
ago showing a normal hemoglobin of 14.2, and opined that he 
likely does have indigestion a fair amount and maybe some 
gastroesophageal reflux disease likely related to his 
obesity, but there is no evidence that he has an increase in 
his peptic ulcer disease.

In July 2003, the veteran underwent an upper GI series.  The 
impression was small hiatal hernia, and minimal 
gastroesophageal reflux.

The veteran maintains that an increased evaluation is 
warranted for his service-connected duodenal ulcer.  The 
Board notes that service connection for duodenal ulcer was 
granted effective June 1955, with a 20 percent disability 
evaluation being assigned under Diagnostic Code 7305.  A 100 
percent disabling rating was assigned effective August 7, 
1974, and the 20 percent rating was reinstated effective 
October 1, 1974.  As noted, the most recent VA examination 
does not reflect that he has current duodenal ulcer.  The 
rating, however, has been in effect for more than a half 
century, and it is protected and may not be reduced absent 
fraud.  38 C.F.R. § 3.951(b).  There is no suggestion of 
fraud in this case, and the Board therefore finds that the 
current 20 percent rating under Diagnostic Code 7305 may not 
be reduced even if there is no current evidence of duodenal 
ulcer.

With regard to the question of whether a rating in excess of 
20 percent is warranted under Diagnostic Code 7305, the 
objective medical findings do not support such an increase.  
Specifically, on examination in February 2003, the examiner 
noted that on x-ray examination, the veteran's duodenum 
appeared normal.  On examination in June 2003, the examiner 
opined that the veteran did not have a duodenal ulcer.  The 
veteran denied any melena or hematochezia, and his hemoglobin 
was normal, with no findings of anemia.  The examiner 
observed that the veteran was morbidly obese, and there is no 
evidence that any attempted weight loss is due to his 
duodenal ulcer.  There is no subjective or objective evidence 
of any incapacitating episodes due to his duodenal ulcer.  
Thus, the veteran's disability does not meet the rating 
criteria for a 40 percent disability rating under Diagnostic 
Code 7305.  An upper GI series revealed a small hiatal hernia 
and minimal gastroesophageal reflux, however, service 
connection is not in effect for these disabilities and there 
is no objective medical evidence that such disabilities are 
as a result of his duodenal ulcer.  The June 2003 examiner 
opined that the veteran's gastroesophageal reflux was likely 
related to his obesity.

There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.114 that could apply to the veteran's duodenal ulcer.  

The Board has taken into account the veteran's assertions 
that his duodenal ulcer has increased in severity; however, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis or etiology of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the contentions of the veteran are not probative 
evidence that his current disability is manifested in 
disability that approximates a rating in excess of 20 
percent.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's duodenal ulcer has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's 
duodenal ulcer is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

Accordingly, the Board finds that the impairment resulting 
from the veteran's duodenal ulcer is appropriately 
compensated by the currently assigned schedular rating.  In 
summary, for the reasons and bases expressed above, the Board 
has concluded that a rating in excess of 20 percent is not 
warranted for the veteran's duodenal ulcer.  Accordingly, the 
benefit sought on appeal is denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


